Citation Nr: 0728297	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-30 147	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to payment of Department of Veterans Affairs 
monthly disability compensation benefits in the amount of 
$2193.00 effective as of September 1, 1981.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1970 to December 
1971.  

In February 2004, the Board of Veterans' Appeals (Board) 
granted an effective date of August 26, 1981, for the award 
of service connection for post-traumatic stress disorder 
(PTSD).  A March 2004 rating decision of the Huntington, West 
Virginia, Regional Office effectuated the Board's decision 
and assigned a 100 percent schedular evaluation for that 
disability effective as of August 26, 1981.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2004 rating decision of the Wichita, Kansas, Medical 
and Regional Office Center (RO) which calculated the 
retroactive Department of Veterans Affairs (VA) disability 
compensation benefits due the veteran for the period from 
September 1, 1981, to January 1, 1995.  


FINDING OF FACT

An August 2007 written statement from the veteran expressly 
withdrew his substantive appeal from the denial of payment of 
VA monthly disability compensation benefits in the amount of 
$2193.00 effective as of September 1, 1981.  


CONCLUSION OF LAW

The issue of the veteran's entitlement to payment of VA 
monthly disability compensation benefits in the amount of 
$2193.00 effective as of September 1, 1981 has been withdrawn 
and no allegation of error of fact or law remains.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2007 written statement, the veteran advanced 
that "[p]lease be advised that I have authorized my 
representative, Kenneth M. Carpenter, to withdraw my appeal 
in the above-referenced matter."  

A veteran may withdraw his substantive appeal in writing at 
any time prior to the Board's promulgation of a decision.  38 
C.F.R. § 20.204 (2006).  The Board finds that the veteran's 
August 2007 written statement effectively withdrew his 
substantive appeal.  Therefore, the Board concludes that no 
allegation of fact or law remains.  In the absence of such 
assertions, the appeal should be dismissed.  38 U.S.C.A. 
§ 7105 (West 2002).  


ORDER

The appeal is dismissed.  



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


